MEMORANDUM OPINION
                                             No. 04-11-00112-CV

                         IN RE Elva VERA, As Next Friend of Jesus Vera, Jr.,
                                  Juan Carlos Vera, and Julian Vera

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 18, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 10, 2011, relator Elva Vera, as next friend of Jesus Vera, Jr., Juan Carlos

Vera, and Julian Vera filed a petition for writ of mandamus. The court has considered relator’s

petition and the response and reply of the parties and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CVE-001050D1, styled Elva Vera, Individually and On Behalf of
the Estate of Jesus Vera Sr. and As Next Friend of Jesus Vera Jr., Juan Carlos Vera, and the Unborn Child of Jesus
Vera Sr.; and Manuel Vera Jr. v. The Transporter, Inc. and Alberto Castellano, pending in the 49th Judicial District
Court, Webb County, Texas, the Honorable Joe Lopez presiding.